Bloodworth, J.
“ 'In a prosecution for a violation of the “labor-contract act” [Penal Code 1910, § 715], the State, to complete its presumptive case, must show that there was no good reason why the contract was *154not performed, or no good reason why the accused did not return the money advanced to him. Without this proof the case for the State is incomplete, because the prosecution has failed to create the evidentiary presumption necessary to rebut the presumption of innocence.’ Lewis v. State, 15 Ga. App. 406 (83 S. E. 439). It does not affirmatively appear in this case that the failure to perform the services contracted for or to return the money advanced was without good and sufficient cause.” Gatlin v. State, 16 Ga. App. 232 (84 S. E. 973). Under the authority quoted above, the trial judge erred in overruling the motion for a new trial.
Decided July 26, 1927.
D. 8. Strickland, for plaintiff in error.
8. W. Ragsdale, solicitor-general, J. R. Hutcheson, contra.

Judgment reversed.


Broyles, O. J., and Luke, J., concur.